Exhibit 99.1 Spartan Motors Reports First Quarter 2017 Results CHARLOTTE, Mich., May 4, 2017 - Spartan Motors, Inc. (NASDAQ: SPAR) (“Spartan” or the “Company”), a global leader in specialty chassis and vehicle design, manufacturing and assembly, today reported operating results for the first quarter ending March 31, 2017. First Quarter 2017 Highlights For the first quarter of 2017 compared to the first quarter of 2016: ● Sales increased 24.9% to $167.1 million from $133.7 million and reflects $35.2 million in sales from the Smeal Fire Apparatus acquisition, which excludes $5.5 million of Spartan inter-company chassis sales ● Net income declined $1.6 million to a loss of $1.1 million, or $0.03 per share, from income of $0.5 million, or $0.02 per share, reflecting $2.6 million of acquisition and restructuring related expenses compared to $0.3 million a year ago ● Adjusted net income rose 142.1% to $1.3 million, or $0.04 per share, from $0.5 million, or $0.02 per share ● Adjusted EBITDA increased 45.7% to $4.2 million, or 2.5% of sales, from $2.9 million, or 2.1% of sales ● Backlog increased $101.8 million to $351.3 million at March 31, 2017 from $249.5 million at December 31, 2016 and reflects $78.6 million in backlog from the Smeal Fire Apparatus acquisition ● Cash increased 10.6% to $35.4 million at March 31, 2017 compared to $32.0 million at December 31, 2016 “We are very pleased with the operating results achieved for the quarter. On an adjusted basis, this marks our fifth profitable quarter in a row,” said Daryl Adams, President and Chief Executive Officer. “Our solid performance was driven by the continued operational improvements we have made in labor and manufacturing productivity, as a result of implementing the Spartan Production System, lean manufacturing and continuous improvement initiatives.” Fleet Vehicles and Services (FVS) FVS segment sales decreased 9.1% to $53.9 million from $59.3 million. The revenue decline was primarily due to lower volume at vehicle up-fit centers. Adjusted EBITDA decreased $0.3 million to $6.2 million, or 11.6% of sales, from $6.5 million, or 10.9% of sales, a year ago. Unfavorable mix resulted in the decrease in adjusted EBITDA compared to last year. Despite this decrease, EBITDA margin increased 70 basis points reflecting improved labor and manufacturing productivity. The Segment backlog at March 31, 2017 totaled $114.0 million compared to $89.5 million at December 31, 2016. Specialty Chassis & Vehicles (SCV) SCV segment sales remained comparable at $33.0 million. Revenues were impacted by a defense order that did not reoccur in 2017. Adjusted EBITDA decreased 3.9% to $1.5 million, or 4.7% of sales, from $1.6 million, or 4.8% of sales, a year ago, mainly due to a defense order that did not reoccur in 2017. The Segment backlog at March 31, 2017 totaled $22.8 million compared to $20.1 million at December 31, 2016. Spartan Motors, Inc. Emergency Response (ER) ER segment sales increased $39.1 million to $80.2 million, or 95.1%, from $41.1 million. The Smeal acquisition contributed $35.2 million of the increase (excludes $5.5 million of Spartan inter-company chassis sales), offset by fewer shipments of complete fire apparatus and custom cab and chassis compared to a year ago, as the Company continues to focus on profitable sales. Adjusted EBITDA improved $1.8 million, to a loss of $1.3 million from a loss of $3.1 million a year ago. The improvement was primarily the result of improved quality, increased labor efficiencies and manufacturing productivity. The Segment backlog at March 31, 2017 totaled $214.5 million compared to $139.9 million at December 31, 2016, and reflects $78.6 million in backlog from Smeal Fire Apparatus. Acquisition Update As previously announced, the Company completed the acquisition of Smeal Fire Apparatus Co. (“Smeal”) and its subsidiaries effective January 1, 2017. Smeal, an industry-leading innovator and manufacturer of fire apparatus in North America, generated first quarter 2017 revenues of $35.2 million (excludes $5.5 million of Spartan inter-company chassis sales). Smeal is expected to generate approximately $105 million in sales, excluding inter-company shipments, during 2017. The Company results for the 2017 first quarter include approximately $2.6 million, or $0.07 per share of acquisition and restructuring related adjustments and expenses. “Our team has been working tirelessly and our Smeal integration efforts are running ahead of schedule and are already generating positive outcomes,” continued Adams. “Not only have we identified more synergistic opportunities than originally anticipated, we are also experiencing significantly increased interest and excitement in our expanded product portfolio from our dealers and customers. We are excited to share that not only do we have the right team in place to make these integration efforts successful, we’re also applying lessons learned and documenting the process required for future acquisitions. These developments further abbreviate the timeline needed to accelerate the turnaround of the Emergency Response business and it remains on track to return to profitability on an adjusted basis in 2017.” Raising 2017 Guidance “Our strong first quarter performance reflects the favorable impact of successfully implementing lean manufacturing, continuous improvement initiatives across all production facilities and the Smeal integration that is ahead of schedule,” said Rick Sohm, Chief Financial Officer of Spartan Motors. “Looking ahead to the remainder of the year, we expect to see continued year-over-year operational improvements and additional synergies realized from the Smeal integration, which gives us comfort in raising the 2017 guidance.” Outlook for the full year 2017 is now expected to be as follows: ● Revenue of $650.0 - $700.0 million, up from previous guidance of $615.0 - $685.0 million ● Restructuring, acquisition costs and inter-company chassis impact of approximately $3.2 million, net of tax, up from previous guidance of $2.8 million ● Adjusted EBITDA of $26.5 - $29.0 million, up from previous guidance of $25.1 - $28.3 million ● Income tax expense of $1.5 - $2.3 million, down from previous guidance of $1.7 - $2.8 million ● Interest expense of approximately $0.8 million, down from previous guidance of $1.0 million ● Adjusted earnings per share of $0.36 - $0.41, up from previous guidance of $0.30 - $0.36, assuming approximately 35.0 million shares outstanding, up from previous guidance of 34.8 million shares Page 2of 10 “The confidence you see from the Spartan team is undeniable. Not only have we made marked improvements toward the Emergency Response business’ turnaround and condensed its associated timeline, we’ve realized additional synergies and in short order have simultaneously managed to improve our base business. There is a drum beat driving this quarter-by-quarter profitability, and it’s not going to stop here. I am incredibly excited to share that confidence with our shareholder community in the form of increased guidance. The progress you see to date as we execute on the Smeal integration plan is only the beginning,” Adams concluded. Conference Call, Webcast, Investor Presentation and Investor Information Spartan Motors will host a conference call for analysts and portfolio managers at 10 a.m. EDT today to discuss these results and current business trends. The conference call and webcast will be available via: Webcast: www.spartanmotors.com (Click on “Investor Relations” then “Webcasts”) Conference Call: 1-844-868-8845 (domestic) or 412-317-6591 (international); passcode: 10105698 For more information about Spartan, please visit www.spartanmotors.com. About Spartan Motors Spartan Motors, Inc. is a leading designer, engineer, manufacturer and marketer of a broad range of specialty vehicles, specialty chassis, vehicle bodies and parts for the fleet and delivery, recreational vehicle (RV), emergency response, defense forces and contract assembly (light/medium duty truck) markets. The Company's brand names — Spartan Motors, Spartan Specialty Vehicles, Spartan Emergency Response, Spartan Parts and Accessories, Smeal and its family of brands, including Ladder Tower™ and UST®;and Utilimaster®, a Spartan Motors Company — are known for quality, durability, performance, customer service and first-to-market innovation. The Company employs approximately 2,200 associates, and operates facilities in Michigan, Indiana, Pennsylvania, Missouri, Wisconsin, Nebraska, South Dakota; Saltillo, Mexico; and Lima, Peru. Spartan reported sales of $591 million in 2016. Visit Spartan Motors at www.spartanmotors.com. This release contains several forward-looking statements that are not historical facts, including statements concerning our business, strategic position, financial projections, financial strength, future plans, objectives, and the performance of our products and operations. These statements can be identified by words such as "believe," "expect," "intend," "potential," "future," "may," "will," "should," and similar expressions regarding future expectations. These forward-looking statements involve various known and unknown risks, uncertainties, and assumptionsthat are difficult to predict with regard to timing, extent, and likelihood. Therefore, actual performance and results may materially differ from what may be expressed or forecasted in such forward-looking statements. Factors that could contribute to these differences include operational and other complications that may arise affecting the implementation of our plans and business objectives; continued pressures caused by economic conditions and the pace and extent of the economic recovery; challenges that may arise in connection with the integration of new businesses or assets we acquire or the disposition of assets; restructuring of our operations, and/or our expansion into new geographic markets; issues unique to government contracting, such as competitive bidding processes, qualification requirements, and delays or changes in funding; disruptions within our dealer network; changes in our relationships with major customers, suppliers, or other business partners, including Isuzu; changes in the demand or supply of products within our markets or raw materials needed to manufacture those products; and changes in laws and regulations affecting our business. Other factors that could affect outcomes are set forth in our Annual Report on Form 10-K and other filings we make with the Securities and Exchange Commission (SEC), which are available at www.sec.gov or our website. All forward-looking statements in this release are qualified by this paragraph. Investors should not place undue reliance on forward-looking statements as a prediction of actual results. We undertake no obligation to publicly update or revise any forward-looking statements in this release, whether as a result of new information, future events, or otherwise. CONTACT: Rick Sohm Chief Financial Officer Spartan Motors, Inc. (517) 543-6400 Juris Pagrabs Group Treasurer & IR Spartan Motors, Inc. (517) 997-3862 Page 3of 10 Spartan Motors, Inc. and Subsidiaries Consolidated Balance Sheets (In thousands, except per share data) March 31, 2017 December 31, (Unaudited) 2016 ASSETS Current assets: Cash and cash equivalents $ 35,412 $ 32,041 Accounts receivable, less allowance of $300 and $487 64,189 65,441 Inventories 109,153 58,896 Income taxes receivable - 1,287 Other current assets 5,318 4,526 Total current assets 214,072 162,191 Property, plant and equipment, net 58,134 53,116 Goodwill 25,630 15,961 Intangible assets, net 10,071 6,385 Other assets 2,675 2,331 Net deferred tax asset 3,227 3,310 TOTAL ASSETS $ 313,809 $ 243,294 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 35,890 $ 31,336 Accrued warranty 20,191 19,334 Accrued compensation and related taxes 8,353 13,188 Deposits from customers 48,692 16,142 Other current liabilities and accrued expenses 11,143 7,659 Current portion of long-term debt 63 65 Total current liabilities 124,332 87,724 Other non-current liabilities 4,908 2,544 Long-term debt, less current portion 32,860 74 Total liabilities 37,768 90,342 Commitments and contingencies Shareholders' equity: Preferred stock, no par value: 2,000 shares authorized (none issued) - - Common stock, $0.01 par value; 40,000 shares authorized; 35,123 and 34,383 outstanding 351 344 Additional paid in capital 76,686 76,837 Retained earnings 75,330 76,428 Total Spartan Motors, Inc. shareholders’ equity 152,367 153,609 Non-controlling interest (658 ) (657 ) Total shareholders’ equity 151,709 152,952 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 313,809 $ 243,294 Page 4of 10 Spartan Motors, Inc. and Subsidiaries Consolidated Statements of Operations (In thousands, except per share data) (Unaudited) Three Months Ended March 31, 2017 % of sales 2016 % of sales Sales $ 167,075 $ 133,726 Cost of products sold 150,531 90.1 117,906 88.2 Restructuring charges 150 0.1 - 0.0 Gross profit 16,394 9.8 15,820 11.8 Operating expenses: Research and development 2,142 1.3 1,224 0.9 Selling, general and administrative 14,602 8.7 13,566 10.1 Restructuring charges 492 0.3 339 0.3 Total operating expenses 17,236 10.3 15,129 11.3 Operating income (loss) (842 ) (0.5 ) 691 0.5 Other income (expense): Interest expense (264 ) (0.2 ) (114 ) (0.1 ) Interest and other income 90 0.1 59 0.0 Total other income (expense) (174 ) (0.1 ) (55 ) 0.0 Income (loss) before taxes (1,016 ) (0.6 ) 636 0.5 Taxes 83 0.0 93 0.1 Net income (loss) (1,099 ) (0.7 ) 543 0.4 Less: Net income (loss) attributable to non-controlling interest (1 ) 0.0 - 0.0 Net income (loss) attributable to Spartan Motors, Inc. $ (1,098 ) (0.7 ) $ 543 0.4 Basic and diluted net income (loss) per share $ ( 0.03 ) $ 0.02 Basic and diluted weighted average common shares outstanding 33,725 34,280 Page 5of 10 Spartan Motors, Inc. and Subsidiaries Sales and Other Financial Information by Business Segment (Unaudited) Three Months Ended March 31, 2017 (in thousands of dollars) Business Segments Emergency Response Fleet Vehicles and Services Specialty Chassis &Vehicles Other Consolidated Emergency response vehicle sales $ 77,985 $ - $ - $ - $ 77,985 Fleet vehicle sales - 43,142 - - 43,142 Motorhome chassis sales - - 26,084 - 26,084 Other specialty chassis and vehicles - - 4,822 - 4,822 Aftermarket parts and assemblies 2,217 10,778 2,047 - 15,042 Total Sales $ 80,202 $ 53,920 $ 32,953 $ - $ 167,075 Adjusted EBITDA $ (1,337 ) $ 6,244 $ 1,533 $ (2,251 ) $ 4,189 Spartan Motors, Inc. and Subsidiaries Sales and Other Financial Information by Business Segment (Unaudited) Three Months Ended March 31, 2016 (in thousands of dollars) Business Segments Emergency Response Fleet Vehicles and Services Specialty Chassis &Vehicles Other Consolidated Emergency response vehicle sales $ 39,384 $ - $ - $ - $ 39,384 Fleet vehicle sales - 40,305 - - 40,305 Motorhome chassis sales - - 26,431 - 26,431 Other specialty chassis and vehicles - - 4,405 - 4,405 Aftermarket parts and assemblies 1,754 18,987 2,460 - 23,201 Total Sales $ 41,138 $ 59,292 $ 33,296 $ - $ 33,726 Adjusted EBITDA $ (3,119 ) $ 6,462 $ 1,595 $ (2,063 ) $ 2,875 Page 6of 10 Spartan Motors, Inc. and Subsidiaries Sales and Other Financial Information by Business Segment (Unaudited) Period End Backlog (amounts in thousands of dollars) Mar. 31, 2017 Dec. 31, 2016 Sept. 30, 2016 June 30, 2016 Mar. 31, 2016 Emergency Response Vehicles* $ 214,463 $ 139,870 $ 149,752 $ 152,177 $ 160,392 Fleet Vehicles and Services* 113,960 89,549 102,218 139,655 137,717 Motorhome Chassis * 21,772 18,749 19,114 11,197 16,235 Other Vehicles - 3,737 Aftermarket Parts and Assemblies 1,075 1,288 1,012 1,005 815 Total Specialty Chassis & Vehicles 22,847 20,037 20,126 12,202 20,787 Total Backlog $ 351,270 $ 249,546 $ 272,096 $ 304,034 $ 318,896 * Anticipated time to fill backlog orders at March 31, 2017; 13 months or less for emergency response vehicles; 3 months or less for motorhome chassis; 7 months or less for fleet vehicles and services; and 1 month or less for other products. Reconciliation of Non-GAAP Financial Measures This release contains Adjusted EBITDA (earnings before interest, taxes, depreciation and amortization), adjusted net income attributable to Spartan Motors, Inc., adjusted earnings per share, forecasted Adjusted EBITDA, and forecasted adjusted earnings per share, which are all Non-GAAP financial measures. Our management uses Adjusted EBITDA to evaluate the performance of and allocate resources to our segments. These non-GAAP measures are calculated by excluding items that we believe to be infrequent or not indicative of our operating performance. For the periods covered by this release such items consist of expenses associated with restructuring actions taken to improve the efficiency and profitability of certain of our manufacturing operations, expenses related to a recent business acquisition, the impact of the step-up in inventory value associated with the recent business acquisition, and the impact of the business acquisition on the timing of chassis revenue recognition. We present these adjusted Non-GAAP measures because we consider them to be important supplemental measures of our performance and believe them to be useful to improve the comparability of our results from period to period and with our competitors, as well as to show ongoing results from operations distinct from items that are infrequent or not indicative of our operating performance. The adjusted Non-GAAP measures are not measurements of our financial performance under GAAP and should not be considered as an alternative to net income attributable to Spartan Motors, Inc. or earnings per share under GAAP. These adjusted Non-GAAP measures have limitations as analytical tools and should not be considered in isolation or as a substitute for analysis of our results as reported under GAAP. In addition, in evaluating the adjusted Non-GAAP measures, you should be aware that in the future we may incur expenses similar to the adjustments in this presentation, despite our assessment that such expenses are infrequent or not indicative of our operating performance. Our presentation of the adjusted Non-GAAP measures should not be construed as an inference that our future results will be unaffected by unusual or infrequent items. We compensate for these limitations by providing equal prominence of our GAAP results and using adjusted Non-GAAP measures only as a supplement. The following tables reconcile net income (loss) attributable to Spartan Motors, Inc. to Adjusted EBITDA, net income (loss) attributable to Spartan Motors, Inc. to adjusted net income (loss) attributable to Spartan Motors Inc., earnings (loss) per share to adjusted earnings per share, forecasted net income attributable to Spartan Motors, Inc. to Adjusted EBITDA and forecasted earnings (loss) per share to adjusted earnings (loss) per share for the periods indicated. Page 7of 10 Financial Summary (Non-GAAP) Consolidated (In thousands, except per share data) (Unaudited) Three Months Ended March 31, Spartan Motors, Inc. 2017 % of sales 2016 % of sales Net income (loss) attributable to Spartan Motors, Inc. $ (1,098 ) -0.7 % $ 543 0.4 % Add (subtract): Restructuring charges 642 339 Impact of acquisition on timing of chassis revenue recognition 1,112 - Impact of step-up in inventory value resulting from acquisition 189 - Acquisition related expenses 672 Deferred tax asset valuation allowance 466 (235 ) Tax effect of adjustments (719 ) (125 ) Adjusted net income attributable to Spartan Motors, Inc. $ 1,264 0.8 % $ 522 0.4 % Net income (loss) attributable to Spartan Motors, Inc. $ (1,098 ) -0.7 % $ 543 0.4 % Add (subtract): Depreciation and amortization 2,325 1,786 Taxes on income 83 93 Interest expense 264 114 EBITDA $ 1,574 0.9 % $ 2,536 1.9 % Add (subtract): Restructuring charges 642 339 Impact of acquisition on timing of chassis revenue recognition 1,112 - Impact of step-up in inventory value resulting from acquisition 189 - Acquisition related expenses 672 - Adjusted EBITDA $ 4,189 2.5 % $ 2,875 2.1 % Diluted net earnings (loss) per share $ (0.03 ) $ 0.02 Add (subtract): Restructuring charges 0.02 0.01 Impact of acquisition on timing of chassis revenue recognition 0.03 - Impact of step-up in inventory value resulting from acquisition 0.01 - Acquisition related expenses 0.02 - Deferred tax asset valuation allowance 0.01 (0.01 ) Tax effect of adjustments (0.02 ) - Adjusted Diluted net earnings per share $ 0.04 $ 0.02 Page 8of 10 Emergency Response Vehicles Segment (Non-GAAP) (In thousands, unaudited) Three Months Ended March 31, 2017 % of sales 2016 % of sales Net income (loss) attributable to Emergency Response $ (3,589 ) -4.5 % $ (3,664 ) -8.9 % Add (subtract): Depreciation and amortization 552 206 Taxes on income - - Interest expense - - Earnings before interest, taxes, depreciation and amortization $ (3,037 ) -3.8 % $ (3,458 ) -8.4 % Earnings before interest, taxes, depreciation and amortization $ (3,037 ) -3.8 % $ (3,458 ) -8.4 % Restructuring 399 339 Impact of acquisition on timing of chassis revenue recognition 1,112 - Impact of step-up in inventory value resulting from acquisition 189 - Adjusted earnings before interest, taxes, depreciation and amortization $ (1,337 ) -1.7 % $ (3,119 ) -7.6 % Fleet Vehicles and Services Segment (Non-GAAP) (In thousands, unaudited) Three Months Ended March 31, 2017 % of sales 2016 % of sales Net income (loss) attributable to Fleet Vehicles and Services $ 5,225 9.7 % $ 5,544 9.4 % Add (subtract): Depreciation and amortization 876 873 Taxes on income - - Interest expense 37 45 Earnings before interest, taxes, depreciation and amortization $ 6,139 11.4 % $ 6,462 10.9 % Earnings before interest, taxes, depreciation and amortization $ 6,139 11.4 % $ 6,462 10.9 % Restructuring 105 - Adjusted earnings before interest, taxes, depreciation and amortization $ 6,244 11.6 % $ 6,462 10.9 % Specialty Chassis and Vehicles Segment (Non-GAAP) (In thousands, unaudited) Three Months Ended March 31, 2017 % of sales 2016 % of sales Net income (loss) attributable to Specialty Chassis and Vehicles $ 1,127 3.4 % $ 1,480 4.4 % Add (subtract): Depreciation and amortization 310 115 Taxes on income - - Interest expense - - Earnings before interest, taxes, depreciation and amortization $ 1,437 4.4 % $ 1,595 4.8 % Earnings before interest, taxes, depreciation and amortization $ 1,437 4.4 % $ 1,595 4.8 % Restructuring 96 - Adjusted earnings before interest, taxes, depreciation and amortization $ 1,533 4.7 % $ 1,595 4.8 % Page 9of 10 FINANCIAL SUMMARY (Non-GAAP) CONSOLIDATED (In thousands, except per share data) (Unaudited) Forecast Year Ending December 31, 2017 Low Mid High Net income $ 10,300 $ 11,150 $ 12,000 Add: Depreciation and amortization 10,741 10,741 10,741 Interest expense 800 800 800 Taxes 1,500 1,900 2,300 EBITDA 23,341 24,591 25,841 Add (subtract): Acquisition related expenses 672 672 672 Chassis shipment delay 2,487 2,487 2,487 Adjusted EBITDA $ 26,500 $ 27,750 $ 29,000 Earnings per share $ 0.29 $ 0.32 $ 0.34 Add: Acquisition related expenses 0.02 0.02 0.02 Chassis shipment delay 0.07 0.07 0.07 Less tax effect of adjustments (0.02 ) (0.02 ) (0.02 ) Adjusted earnings per share $ 0.36 $ 0.39 $ 0.41 ### Page 10of 10
